     Case 2:20-cv-07309-DSF-JC Document 72 Filed 12/10/20 Page 1 of 9 Page ID #:4223

                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA

 Case No.        2:20-cv-07309-DSF-JC                                              Date     December 10, 2020
 Title           United States of America v. Tahawwur Hussain Rana



 Present: The Honorable          Jacqueline Chooljian, U.S. Magistrate Judge
                 Kerri Hays                                     n/a                                 n/a
                Deputy Clerk                        Court Reporter / Recorder                     Tape No.
             Attorneys Present for Government:                          Attorney Present for Extraditee
                              none                                                   none
 Proceedings:
                              (In Chambers)

                              ORDER DENYING MOTION FOR RELEASE

I.       Background

        This is an extradition case in which the Government of the Republic of India seeks the
extradition of Tahawwur Rana (alternatively, “Rana,” or the “Extraditee”) on multiple charges, including
murder and conspiracy to commit murder. On July 21, 2020, after extensive briefing and oral argument,
this Court issued a lengthy Order Granting the Government’s Request for Detention (“July Order”)
based on the risk of flight, which it incorporates into/attaches to this Order. (Docket No. 44 in 2:20-mj-
02630 [MJ Case]). Currently pending before the Court is the August 11, 2020 Motion of Tahawwur
Rana for Release (“Motion”)1 and the Extraditee’s November 25, 2020 Supplemental Memorandum in
support of the Motion (“Supplement”) (Docket No. 70; MJ Case Docket No. 50), which the Government
has opposed (Docket No. 71 [“Supplemental Opposition”]; MJ Case Docket No. 53 [“Opposition”]), and
to which Rana has replied (MJ Case Docket No. 54 [“Reply”]). No party has requested a hearing on the
Motion.

        The Extraditee essentially argues that he should be released on certain conditions because
(1) the provisional arrest warrant on which he is held (MJ Case Docket Nos. 1, 2) – a warrant based on
the Complaint for Provisional Arrest with a View Towards Extradition (MJ Case Docket No. 4-1)
(“Complaint”) – assertedly does not rest on a showing of probable cause supported by competent

///
///
///



         1
         The Motion is supported by a Memorandum, Declarations of Iemann Rana (one of the
Extraditee’s daughters) (“I. Rana Decl.) and Mushraf Jahan (the Extraditee’s mother-in-law) (Jahan
Decl.), and a Supplemental Declaration of Iemann Rann (I. Rana Supp. Decl.). (MJ Case Docket Nos.
50-51).
CV-90 (06/04)                                 CIVIL MINUTES - GENERAL                                     Page 1 of 9
  Case 2:20-cv-07309-DSF-JC Document 72 Filed 12/10/20 Page 2 of 9 Page ID #:4224

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

 Case No.       2:20-cv-07309-DSF-JC                                          Date    December 10, 2020
 Title          United States of America v. Tahawwur Hussain Rana

evidence and thus violates the Fourth Amendment;2 (2) additional proposed measures address the
Court’s concern that Rana poses a risk of flight if released; and (3) he may be at significant risk of
reinfection with COVID-19 due to his chronic health issues and the current conditions at the
Metropolitan Detention Center (MDC) where he is housed.3 (Motion at CM/ECF Page Nos. 2, 6-8, 9-
10; Supplement at 1-3).

II.      Discussion

         A.      Provisional Arrest Warrant and Alleged Probable Cause Requirement

       The Extraditee argues that he should be released because the Complaint supporting the
provisional arrest warrant on which he was arrested and is currently being held, fails to provide
competent evidence establishing probable cause as required by the Fourth Amendment.4 (Motion at
CM/ECF Pages 6-8). The Government responds that any claims regarding the provisional arrest have
been mooted by the issuance of the formal request for extradition (see Docket Nos. 56, 66) but that, in




         2
         Absent a treaty prohibition, even if the Extraditee were ordered released on this basis, it may be
that the Government could immediately seek another provisional arrest warrant on the same charges.
See Collins v. Loisel, 262 U.S. 426, 430 (1923) (“It has been consistently held under the treaties with
Great Britain and other countries, that a fugitive from justice may be arrested in extradition proceedings
a second time upon a new complaint charging the same crime, where he was discharged by the
magistrate on the first complaint or the complaint was withdrawn.”); Orellana v. Parks, 2003 WL
1960268, *3 & n.3 (S.D.N.Y. Mar. 25, 2003) (United States entitled to commence new extradition
proceeding on same charges after original proceedings dismissed based on finding that provisional arrest
warrant defective because complainant prosecutor assertedly made statements on information and belief
without setting forth source of information and grounds for belief) (citations omitted).
         3
        The Extraditee originally also argued that release was appropriate because more than 60 days
had passed since Rana’s provisional arrest without the requisite showing that the executive authority of
the United States had received the formal request for extradition and requisite supporting documents
(Motion at CM/ECF Page Nos. 2, 8-9), but – after his later receipt of the formal extradition request –
indicated that the 60-day requirement appears to have been satisfied (Reply at 2). Accordingly, the
Court will not further address the parties’ contentions on this issue.
         4
         The Extraditee focuses on the asserted lack of competent evidence to support the factual
allegations in the Complaint but does not argue that the alleged facts, if so supported, would otherwise
be insufficient to establish probable cause. See Motion at CM/ECF Page 6-8; Reply at CM/ECF Page 7
(“The problem is not that the complaint is based on [the Assistant United States Attorney’s] ‘information
and belief’ or that it lacks detailed factual allegations. The problem is that . . . the [] Complaint does not
support its allegations with ‘competent evidence,’ as the Fourth Amendment requires.”).
CV-90 (06/04)                              CIVIL MINUTES - GENERAL                                    Page 2 of 9
  Case 2:20-cv-07309-DSF-JC Document 72 Filed 12/10/20 Page 3 of 9 Page ID #:4225

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

 Case No.       2:20-cv-07309-DSF-JC                                           Date    December 10, 2020
 Title          United States of America v. Tahawwur Hussain Rana

any event, the Complaint satisfies the probable cause requirement. (Opposition at CM/ECF Pages 8-9,
12-15).

         First, as the Extraditee was arrested on a warrant issued based on a complaint for provisional
arrest and is currently being detained based on the same, and as no ruling has been made on the pending
formal extradition request (which is in the briefing stage), the Court finds that the issuance of the formal
request for extradition – as to which no judicial determination has yet been made/no warrant has been
issued – does not moot the Extraditee’s claim that the Complaint does not provide competent evidence
to establish probable cause. See Caltagirone v. Grant, 629 F.2d 739, 750 (2d Cir. 1980) (legality of
provisional arrest not moot under capable of repetition yet evading review doctrine, despite issuance of
second arrest warrant based on formal extradition request where court had not yet determined whether
formal extradition was legally adequate). Although the Government cites authority which suggests
otherwise (Opposition at CM/ECF Pages 8-9), this Court – like the Extraditee (see Reply at CM/ECF
Pages 6-7) – concludes that such cases either are not persuasive or are distinguishable. See United
States v. Yee-Chun, 657 F. Supp. 1270, 1271 n.1 (S.D.N.Y 1987) (stating in footnote, without analysis,
that formal extradition request rendered challenges to validity of provisional arrests moot); In re
Extradition of Taylor, 2020 WL 3893049, *1 (D. Mass. July 10, 2020) (stating, without analysis, that
submission of formal request for extradition to State Department effectively mooted any issues relating
to the legitimacy of the provisional arrest warrants); Martinez v. United States, 828 F.3d 451 (6th Cir.)
(en banc) (finding, after probable cause determination made on formal extradition request, that challenge
to provisional arrest moot), cert. denied, 137 S. Ct. 243 (2016).

      Second, although there is no binding precedent on the issue, the parties appear to agree that a
complaint for provisional arrest must be supported by probable cause.5 (Motion at CM/ECF Pages 6-8;
Opposition at CM/ECF Page 7).6 The Court assumes, without deciding, that such is the case. See


         5
         Probable cause to arrest exists when there is evidence that would warrant a person of reasonable
caution in the belief that a crime has been committed by the accused. Wong Sun v. United States, 371
U.S. 471, 479 (1963). It is a fluid concept – turning on the assessment of probabilities in particular
factual contexts – not readily, or even usefully, reduced to a neat set of legal rules. Illinois v. Gates, 462
U.S., 213, 232 (1983). The probable cause standard is incapable of precise definition or quantification
into percentages because it deals with probabilities and depends on the totality of the circumstances.
Maryland v. Pringle, 540 U.S. 366, 371 (2003) (citations omitted).
         6
         Article 12 of the governing treaty with India (“Extradition Treaty”) – which governs provisional
arrests – does not require a showing of probable cause. While the Government acknowledges there is a
“probable cause requirement” (Opposition at CM/ECF Page 13), it asserts, without analysis or any
reference to authority, that “the probable cause standard for a provisional arrest is not identical to that
which is required for a domestic criminal arrest” (Opposition at CM/ECF Page 13 n. 4). As the
Government notes that any such alternate standard “is not relevant for consideration here” (Opposition at
                                                                                                (continued...)
CV-90 (06/04)                              CIVIL MINUTES - GENERAL                                    Page 3 of 9
  Case 2:20-cv-07309-DSF-JC Document 72 Filed 12/10/20 Page 4 of 9 Page ID #:4226

                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA

 Case No.         2:20-cv-07309-DSF-JC                                           Date   December 10, 2020
 Title            United States of America v. Tahawwur Hussain Rana

Parretti v. United States, 122 F.3d 758, 770-73 (9th Cir.1997) (Fourth Amendment requires that
provisional arrest warrant be supported by probable cause and may not rest solely on existence of foreign
arrest warrant), decision withdrawn and appeal dismissed on other grounds, 143 F.3d 508 (9th Cir.1998)
(en banc) (dismissing appeal based on fugitive disentitlement doctrine), cert. denied, 525 U.S. 877
(1998);7 Caltagirone, 629 F.3d at 747 (2d Cir. 1980) (treaty required provisional arrest warrant to be
supported by probable cause but standard could be met by a more streamlined/lesser degree of formality
than that required at extradition hearing); In re Extradition of Russell, 805 F.2d 1215, 1217 (5th Cir.
1986) (assuming without deciding that treaty required provisional arrest warrant to be supported by
probable cause and affirming finding that magistrate had enough evidence before him to show probable
cause); Sahagian v. United States, 864 F.2d 509, 513 n.4 (7th Cir. 1988) (declining to decide whether
foreign country must show “full probable cause” for provisional arrest as probable cause showing to
support fugitive’s arrest and detention had been made); In re Extradition of Beresford-Redman, 2010
WL 5313494, *3-*6 (C.D. Cal. Dec. 17, 2010) (discussing/collecting cases addressing whether
provisional arrest warrant must be supported by probable cause and declining to decide same because
provisional arrest warrant in such case was amply supported by probable cause).

        Third, this Court addresses the Extraditee’s claim that the allegations of the Complaint are not
supported by competent evidence establishing probable cause as the Fourth Amendment requires and
that he should therefore be released. In support of such claim, the Extraditee relies on four cases – the
withdrawn panel decision in Parretti, 122 F.3d at 773-76; In re Extradition of Beresford-Redman, 2010
WL 5313494 at *4-*6; In re Extradition of Sainez, 2008 WL 366135, *20 (S.D. Cal. Feb. 2, 2008); and
In re Extradition of Orellana, 2000 WL 1036074, *7-*9 (S.D.N.Y. July 26, 2000). The Court discusses
each such case below.

         In Parretti, 122 F.3d at 773-76 the Ninth Circuit panel found that the government had failed to
make the evidentiary showing required to obtain a provisional arrest warrant because all the government
presented was the foreign magistrate’s “naked allegations” of fact and the government presented no
affidavits, deposition testimony, or other competent evidence that could have provided the issuing judge
with a substantial basis for concluding that probable cause existed. As discussed below, the Complaint
in this action provided more than the “naked allegations” at issue in Parretti and is not devoid of
“competent evidence” to support probable cause. Accordingly, aside from having been withdrawn and
having no precedential value, the Court views Parretti to be factually distinguishable.

       In In re Extradition of Beresford-Redman, 2010 WL 5313494 at *4-*6 – a case in which Mexico
sought to extradite Beresford-Redman for aggravated homicide of his spouse – the magistrate judge


         6
        (...continued)
CM/ECF Page 13 n.4), the Court does not further address the issue and assumes, without deciding that
the probable cause requirement in this case flows from the Fourth Amendment.
         7
             As the Ninth Circuit panel decision in Parretti has been withdrawn, it is not binding precedent.
CV-90 (06/04)                                 CIVIL MINUTES - GENERAL                                  Page 4 of 9
  Case 2:20-cv-07309-DSF-JC Document 72 Filed 12/10/20 Page 5 of 9 Page ID #:4227

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

 Case No.       2:20-cv-07309-DSF-JC                                        Date    December 10, 2020
 Title          United States of America v. Tahawwur Hussain Rana

found that the provisional arrest complaint was “amply supported by probable cause” and “contain[ed]
considerable evidence establishing probable cause,” noting that it referenced multiple sworn statements
of witnesses establishing, among other things, that Beresford-Redman and the victim were having
marital problems because he was having an affair and had been arguing, emails confirming the affair, a
handwritten statement of witnesses who heard screams, cries for help which sounded like a woman in
distress and banging from the couples’ hotel room, sworn statements of hotel/security personnel
regarding interactions with Beresford-Redman detailing various suspicious events and the discovery of
the victim’s body, sworn interview statements of Beresford-Redman, and the results of forensic expert
examinations of various locations and the autopsy of the victim. The competent evidence supplied in the
complaint in the Beresford-Redman far exceeds the quantity and quality of competent evidence supplied
in the instant case.

         In In re Extradition of Sainez, 2008 WL 366135, at *20, – a case in which Mexico sought to
extradite Sainez for homicide and battery – the fugitive, relying on the panel decision in Parretti, argued
that the request for the issuance of the arrest warrant in Mexico and the Mexican arrest warrant itself –
both of which were offered in support of the formal request for extradition – did not comport with the
Fourth Amendment because they were based on unsworn allegations. The court was not asked to
consider whether the complaint for provisional arrest warrant was unsupported by competent evidence or
otherwise deficient. Referring to evidence submitted in support of the request for extradition the court
rejected Sainez’s challenge and distinguished Parretti, noting that in Sainez, Mexico, through the
Government, had provided “the actual arrest warrant as well [as] other documentary evidence including
witness statements and Ministerial Attestations and thus ha[d] presented much more to support its
request for extradition than just the existence of an arrest warrant, as was the case in Parretti.” It then
referenced its earlier analysis of whether probable cause existed to support the request for extradition
and concluded that “sufficient competent evidence ha[d] been provided to permit [it] to independently
find that probable cause exist[ed] to believe that [Sainez] committed the offenses charged.” Sainez
provides some guidance on what constitutes “competent evidence” sufficient to support a probable cause
determination but is not particularly persuasive in advancing the Extraditee’s case here. In short, while
the competent evidence offered to support the formal request for extradition in such case may be
weightier than the evidence offered to support the Complaint for provisional arrest in the instant case,
this is not surprising or significant given the different procedural postures.

        Finally, the Extraditee also relies upon In re Extradition of Orellana, 2000 WL 1036074 at *7-*9
– a case in which Mexico sought to extradite Orellana for homicide. (Motion at CM/ECF Page 6, 8).
The complaint in Orellana – which was presented by an Assistant United States Attorney on information
and belief – indicated that the Mexican warrant was based on (1) a sworn statement by the decedent’s
cousin that, on the day before the victim’s death when she last saw the victim alive, the victim had been
in the company of Orellana who had been upset because he had learned that the victim had an
extramarital affair with another man; (2) the determination by a forensic medical specialist, who had
performed an autopsy on the victim that her cause of death was asphyxia by hanging; and (3) Orellana’s
confession to a prosecutor that he had murdered the victim and then fled to another country.

CV-90 (06/04)                            CIVIL MINUTES - GENERAL                                   Page 5 of 9
  Case 2:20-cv-07309-DSF-JC Document 72 Filed 12/10/20 Page 6 of 9 Page ID #:4228

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

 Case No.       2:20-cv-07309-DSF-JC                                         Date    December 10, 2020
 Title          United States of America v. Tahawwur Hussain Rana

Notwithstanding the foregoing, the magistrate judge found no competent evidence had been presented
assertedly because neither the source of the information nor the grounds for the Assistant United States
Attorney’s belief had been provided in the complaint. This Court disagrees with the magistrate’s
determination in Orellana and notes that after such ruling, the United States immediately initiated new
extradition proceedings, a probable cause finding was made, and Orellana was removed to Mexico. See
Orellana v. Parks, S.D.N.Y. Case No. 1:01-cv-02126 (Docket No. 9); Orellana v. Parks, 2003 WL
1960268, *3 (S.D.N.Y. Mar. 25, 2003).

        This case falls somewhere between Parretti and Beresford-Redman.8 As detailed in the July
Order, the Complaint recites alleged facts underlying the criminal charges enumerated in the India
warrant – describing in some detail the activities of David Coleman Headley and the Extraditee,
including the substance of communications between and activities involving the two – with limited
express attribution. (Complaint at 3-9; July Order at 4-7). The Complaint notes that the referenced
alleged facts “include those developed in United States v. Kashmiri, Case No. 09 CR 830, in the United
States District Court for the Northern District of Illinois” (Complaint at 3 n.2), that “according to
evidence presented at Rana’s trial” the intervention of law enforcement prevented certain criminal acts in
Denmark (Complaint at 9 n.7), that Headley pleaded guilty to multiple specified federal charges, agreed
to cooperate, and testified for the prosecution in Rana’s trial in the Northern District of Illinois
(Complaint at 9), and that at least certain specified information incriminating Rana was “[a]ccording to
Headley” (Complaint at 7). Although not otherwise expressly stated in the Complaint, the Court views it
to be consistent with common sense and reasonable to infer in light of what is expressly stated in the
Complaint – that Headley/his referenced testimony at Rana’s trial is the source of the information which
refers to Headley’s activities and Headley’s interactions with Rana and that it constitutes “competent
evidence” for purposes of the Complaint. As the activities, communications, and interactions of Headley
with Rana which are detailed in the Complaint are sufficient to establish probable cause that Rana
committed at least one of the charges that is the subject of the Complaint and warrant issued in
connection therewith, the Court finds that it comports with the Fourth Amendment.9 However, this


         8
         The Government cites, inter alia, In re Extradition of Boeyink, 2004 WL 6074945, *2-*3 (E.D.
Va. Jan. 28, 2004) in support of its position that it has provided sufficient competent evidence to support
a probable cause determination. In such case, the court referenced alleged facts regarding offense
conduct which were in the complaint for provisional arrest warrant and found, without referencing any
attribution or source of information, that there was probable cause to support the provisional arrest. The
Complaint in the instant action provides more competent evidence than that described in Boeyink,
         9
        As noted above (see supra note 4), the Court reads the Motion to challenge probable cause based
only on the asserted lack of “competent evidence” to support the factual allegations in the Complaint and
accordingly does not engage in a detailed analysis of whether the factual allegations in the Complaint, if
supported by “competent evidence,” establish probable cause. To the extent the Court has
misunderstood and the Extraditee intends more broadly to argue that the factual allegations, even if
                                                                                              (continued...)
CV-90 (06/04)                             CIVIL MINUTES - GENERAL                                   Page 6 of 9
  Case 2:20-cv-07309-DSF-JC Document 72 Filed 12/10/20 Page 7 of 9 Page ID #:4229

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

 Case No.       2:20-cv-07309-DSF-JC                                          Date   December 10, 2020
 Title          United States of America v. Tahawwur Hussain Rana

finding is limited to the requirements for provisional arrest (Article 12 of the treaty) and does not extend
to the ultimate certification of Rana’s extraditability, which will be made by the Court following an
extradition hearing and based upon certain documents and other evidence certified and submitted in
accordance with Articles 9-10 of the Extradition Treaty.

         B.      Risk of Flight

        As noted, the Court previously ordered the Extraditee detained, notwithstanding his presentation
of a robust bail package and proffered conditions which would significantly mitigate the risk of flight,
because it could not find that he had negated the risk of flight as required to release him on bond. (July
Order at 22-24).10 With respect to the then proposed third party custodian – the Extraditee’s daughter
who the record then reflected was to remotely pursue two advanced degrees – the Court stated: “[I]t is
not clear to the Court that any human – even one as accomplished as the Extraditee’s daughter – could
adequately perform the requisite functions of a third party custod[ian] while simultaneously pursuing
two advanced degrees.” (July Order at 23 & note 29). The Extraditee now presents assertedly new
information relating to the foregoing proposed third party custodian, proffers a new proposed co-third
party custody, and suggests location monitoring as a condition of release. He contends that the foregoing
items, in addition to the previously proposed bond, address the Court’s concerns and negate the risk of
flight.

        First, the Extraditee notes that his proposed third party custodian daughter’s coursework is
entirely online because of the pandemic and that while she will be studying intensely, her studies will
occur entirely at home – “meaning that she will be ideally placed to ensure that her father does not
violate his release terms.” (Motion at CM/ECF Page No. 9; I. Rana Decl. ¶ 2; I. Rana Supp. Decl. ¶ 2).
This is not materially new information and does not alter the Court’s original analysis. The July Order
reflects that the Extraditee’s daughter would be pursuing her degrees “remotely” (July Order at 23, note
29) and the Court presumed she would be doing so from a home she would share with the Extraditee.
This does not alter the Court’s view that the requisite focus and intense study called for by the remote
pursuit of two advanced degree programs would not be compatible with maintaining the requisite degree


         9
         (...continued)
supported by “competent evidence,” are insufficient to establish probable cause, the Court disagrees.
Based on the factual allegations in the Complaint which are pretty clearly attributable to Heathley, the
Court finds that the Complaint establishes probable cause to have arrested the Extraditee on at least one
of the charges in issue. However, as indicated above, this finding is limited to the requirements for
provisional arrest and does not extend to the formal request for extradition as findings relating to the
latter will be made after consideration of the parties’ pertinent submissions and a hearing.
         10
          The Extraditee proffered six pieces of real property owned by family and friends having in
excess of $1.5 million in equity, $18,000 in cash from family members, and unjustified affidavits of
surety totaling $140,000 from multiple family members. (July Order at 23 & n.28).
CV-90 (06/04)                             CIVIL MINUTES - GENERAL                                    Page 7 of 9
  Case 2:20-cv-07309-DSF-JC Document 72 Filed 12/10/20 Page 8 of 9 Page ID #:4230

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

 Case No.       2:20-cv-07309-DSF-JC                                         Date    December 10, 2020
 Title          United States of America v. Tahawwur Hussain Rana

of focus and attention on the Extraditee – even in the same apartment/household – to competently fulfill
the responsibilities of a third party custodian.

        Second, the Extraditee proposes a new third party custodian – his mother-in-law, Mushraf Jahan
– who is willing to serve as a co-third party custodian along with the Extraditee’s daughter.11 (Jahan
Decl. ¶ 1, 4). The Extraditee’s mother-in-law is a United States citizen and a current resident of Illinois.
(Jahan Decl. ¶ 2). If appointed to be a third party custodian for the Extraditee, she is willing to move to
California to live with the Extraditee and his daughter and represents that she can and would devote
herself full time to her custodianship duties. (Jahan Decl. ¶ 4). While the Court appreciates the sacrifice
that Ms. Jahan has expressed a willingness to make, the Court is not persuaded that she – individually or
in combination with her granddaughter – could ensure the Extraditee’s compliance with conditions of
release/otherwise adequately fulfill the responsibilities of a third party custodian.

         Third, the Extraditee argues that the Court could impose location monitoring as a condition of
release and that such a condition – combined with the proposed bond/other proposed conditions – would
negate the risk of flight. (Motion at CM/ECF Page No. 10). Again, this is not something new and was
previously considered by the Court. Although perhaps not expressly discussed during the prior bail
proceedings or in the July Order, the Court, prior to issuing the July Order, explored whether, if the
Court set a bond calling for location monitoring/an ankle bracelet with GPS – Pretrial Services in Los
Angeles and/or Northern California could accommodate such a condition since, in light of the pandemic,
Pretrial Services has largely, if not entirely, shifted to a telephonic verification system to avoid health
risks attendant to in-person contact with supervisees/physically placing a location monitoring bracelet on
a supervisee. The Court was advised by Pretrial Services that at least at that point in time, Los Angeles
and Northern California could accommodate such an order in light of the nature of this case and the
exceptional circumstances involved. Notwithstanding its consideration of such information, the Court
ultimately concluded that even a location monitoring condition combined with the proposed bond/other
conditions would not negate the significant risk of flight. The Court’s view has not changed.

         C.      Risk of Reinfection with COVID-19

        In the Supplement, the Extraditee essentially argues that he should be released because he may be
at significant risk of reinfection with COVID-19 due to his chronic health issues and the current


         11
          The July 1, 2020 updated Pretrial Services Report reflects Pretrial Services spoke with the
Extraditee’s mother-in-law – identified therein as Mushrah Jahni – on June 30, 2020 and learned the
following additional information beyond that reflected in Jahan Declaration: She was born in India and
arrived in the United States around 2001, received a green card, and became a citizen four to five years
ago. She has resided at a specified address in Illinois for approximately two years, but was then in
Pakistan with family. She has never worked but her family owned land in Pakistan. She had been trying
to return to the United States since May 2020 but, due to the pandemic, there had been no flights from
Pakistan to the United States. She is nearly 79 years old.
CV-90 (06/04)                             CIVIL MINUTES - GENERAL                                   Page 8 of 9
  Case 2:20-cv-07309-DSF-JC Document 72 Filed 12/10/20 Page 9 of 9 Page ID #:4231

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

 Case No.       2:20-cv-07309-DSF-JC                                           Date    December 10, 2020
 Title          United States of America v. Tahawwur Hussain Rana

conditions at MDC. Assuming that the Extraditee is indeed especially vulnerable to reinfection with
COVID-19 at MDC, he does not explain how such factual circumstance affords a legal basis for his
release here. To the extent such facts are offered to establish the existence of a special circumstance to
overcome the presumption against bail in extradition cases, the Court has already found that the
Extraditee’s serious deterioration of health while incarcerated constitutes a special circumstance
overcoming such presumption. (July Order at 17-19). To the extent such facts are offered to suggest
that the Extraditee’s ill health and vulnerability to further illness render him non-dangerous, the Court
has already found that he does not present a current danger to the community. (July Order at 20-21). To
the extent such facts are offered to suggest that the Extraditee is not a flight risk, he fails to explain how
that is the case. In short, the Court is not persuaded that the Extraditee’s risk of reinfection with
COVID-19 affords any legal basis for his release beyond that which the Court has already considered
and addressed in its July Order.

III.     Order

         It is therefore ordered that the Motion is denied.

         IT IS SO ORDERED.




CV-90 (06/04)                               CIVIL MINUTES - GENERAL                                   Page 9 of 9
